Citation Nr: 0836971	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The veteran's claims of entitlement to service connection for 
prostate cancer and for peripheral neuropathy are currently 
being stayed pending resolution of the appeal to the Federal 
Circuit of the case Haas v. Nicholson, 20 Vet.App. 257 
(2006).


FINDING OF FACT

The medical evidence fails to relate the veteran's depression 
and anxiety to his time in service.


CONCLUSION OF LAW

Criteria for service connection for a depression and anxiety 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he has depression/anxiety as a 
result of his time in service, but the evidence of record 
fails to support his assertion.  The veteran's representative 
stated that the veteran was subjected to experiences while in 
the Navy that caused him to develop depression and anxiety, 
but none of these experiences were described in any detail by 
either the veteran or by his representative.

Service treatment records fail to show any complaints of, or 
treatment for, depression while the veteran was in service; 
and the veteran was found to be psychiatrically normal at his 
separation physical.

Service personnel records similarly fail to demonstrate any 
indication of depression or anxiety.  The veteran received 
3.8 or better in each of his evaluations; and one such 
evaluation described the veteran as punctual, extremely aware 
of his responsibilities, and exceptionally well self-
disciplined.  It was noted that he was amiable and mature, 
with a pleasant, balanced temperament.  Another report 
applauded the veteran's cheerful and willing attitude and 
hard work.

The veteran was separated from active duty in 1974.  In 
September 2000 the veteran underwent a private psychiatric 
evaluation with Dr. Wright who diagnosed him with a panic 
disorder and with a major depressive disorder; however, there 
was no indication that either disorder was related in any way 
to the veteran's time in service.  The veteran indicated that 
he began having panic attacks after being told he had 
prostate cancer in 1999.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  The trier of 
fact should consider all of the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant fact.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case the 
veteran had been out of the service for a quarter of a 
century without any psychiatric treatment; and his treating 
doctor has made no indication that the veteran's depression 
is in any way related to his time in service.

While the veteran believes that his depression is related to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
psychiatric disability and his time in service.  

As the veteran's claims file is void of any medical evidence 
linking his depression to his time in service, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in February 2003, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

Private treatment records have been obtained and there is no 
indication that the veteran has received any VA medical care.  
While no VA examination was provided, no examination is 
needed in this case, as there is no evidence of any 
psychiatric disability beginning in service or for several 
decades after service.  Furthermore, there is no medical 
suggestion that the veteran's depression is related to his 
time in service.  Additionally, the veteran was scheduled for 
a hearing before the Board, but he failed to report.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for depression and anxiety is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


